Exhibit 10.1

Underwriting Agreement

December 20, 2006

ROBERT W. BAIRD & CO. INCORPORATED

227 West Monroe Street

Suite 2100

Chicago, Illinois 60606

Ladies and Gentlemen:

Sonic Foundry, Inc., a Maryland corporation (the “Company”), proposes to issue
and sell to Robert W. Baird & Co. Incorporated (“Baird”) 3,000,000 shares (the
“Shares”) of its common stock, par value $0.01 per share (the “Common Stock”).

The Company hereby confirms its agreement with Baird as follows:

SECTION 1. Representations and Warranties of the Company.

The Company represents, warrants and covenants to Baird as follows:

(a) Filing of the Registration Statement. The Company has prepared and filed
with the Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-3 (File No. 333-138769), which contains a form of base
prospectus to be used in connection with the public offering and sale of the
Shares. Such registration statement, as amended, including the financial
statements, exhibits and schedules thereto, and the documents incorporated by
reference in the prospectus contained in the registration statement at the time
such registration statement became effective, in the form in which it was
declared effective by the Commission under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Securities Act”), and including any required information deemed to be a part
thereof at the time of effectiveness pursuant to Rule 430A, Rule 430B or
Rule 430C under the Securities Act, or pursuant to the Securities Exchange Act
of 1934 and the rules and regulations promulgated thereunder (collectively, the
“Exchange Act”), is called the “Registration Statement.” The form of final
prospectus included in the Registration Statement at the effective date of the
Registration Statement and any prospectus supplement relating to the Shares are
collectively referred to as the “Prospectus.” All references in this Agreement
to the Registration Statement, the Company’s preliminary prospectus included in
the Registration Statement (each a “preliminary prospectus”), the Prospectus, or
any amendments or supplements to any of the foregoing, shall include any copy
thereof filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”). Any reference herein to any preliminary
prospectus or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act, as of the date of such preliminary prospectus or
Prospectus, as the case may be; any reference to any amendment or supplement to
any preliminary prospectus or the Prospectus shall be deemed to refer to and
include any documents filed after the date of such preliminary prospectus or
Prospectus, as the case may be, under the Exchange Act and



--------------------------------------------------------------------------------

incorporated by reference in such preliminary prospectus or Prospectus, as the
case may be; and any reference to any amendment to the Registration Statement
shall be deemed to refer to and include any report of the Company filed pursuant
to Section 13(a) or 15(d) of the Exchange Act after the effective date of the
Registration Statement that is incorporated by reference in the Registration
Statement.

(b) Compliance with Registration Requirements. The Company meets the
requirements for use of Form S-3 under the Securities Act. The Registration
Statement has been declared effective by the Commission under the Securities
Act. The Company has complied to the Commission’s satisfaction with all requests
of the Commission for additional or supplemental information. No stop order
preventing or suspending the effectiveness of the Registration Statement is in
effect and no proceedings for such purpose have been instituted or are pending
or, to the best knowledge of the Company, are contemplated or threatened by the
Commission.

Each preliminary prospectus and the Prospectus when filed complied in all
material respects with the Securities Act and, if filed by electronic
transmission pursuant to EDGAR (except as may be permitted by Regulation S-T
under the Securities Act), was identical in content to the copy thereof
delivered to Baird for use in connection with the offer and sale of the
Shares. Each of the Registration Statement, the Prospectus and any
post-effective amendment thereto, at the time it became effective and at all
subsequent times, complied and will comply in all material respects with the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus
(including any Prospectus wrapper), as amended or supplemented, as of its date
and at all subsequent times, did not and will not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the two
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement or any post-effective amendment thereto, or the
Prospectus, or any amendments or supplements thereto, made in reliance upon and
in conformity with information relating to Baird furnished to the Company in
writing by Baird expressly for use therein, it being understood and agreed that
the only such information furnished by Baird consists of the information
described as such in Section 8 hereof. There are no contracts or other documents
required to be described in the Prospectus or to be filed as exhibits to the
Registration Statement that have not been described or filed as required.

The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder,
and none of such documents contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; and any further documents so filed
and incorporated by reference in the Prospectus or any further amendment or
supplement thereto, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange

 

2



--------------------------------------------------------------------------------

Act, as applicable, and the rules and regulations of the Commission thereunder
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

(c) Company Not Ineligible Issuer. (i) At the time of filing the Registration
Statement and (ii) as of the date of the execution and delivery of this
Agreement (with such date being used as the determination date for purposes of
this clause (ii)), the Company was not and is not an “ineligible issuer” (as
defined in Rule 405 of the Securities Act) (an “Ineligible Issuer”), without
taking account of any determination by the Commission pursuant to Rule 405 of
the Securities Act that it is not necessary that the Company be considered an
Ineligible Issuer.

(d) Offering Materials Furnished to Baird. The Company has delivered to Baird
complete manually signed copies of the Registration Statement and of each
consent and certificate of experts filed as a part thereof, and conformed copies
of the Registration Statement (without exhibits) and preliminary prospectuses
and the Prospectus, as amended or supplemented, in such quantities and at such
places as Baird has reasonably requested.

(e) Distribution of Offering Materials By the Company. The Company has not
distributed and will not distribute, prior to the later of the Closing Date (as
defined below) and the completion of Baird’s distribution of the Shares, any
offering materials in connection with the offering and sale of the Shares other
than a preliminary prospectus, the Prospectus or the Registration Statement.

(f) The Underwriting Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

(g) Authorization of the Shares. The Shares to be purchased by Baird from the
Company have been duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company pursuant to this
Agreement, will be validly issued, fully paid and nonassessable.

(h) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity registered for sale
under the Registration Statement or included in the offering contemplated by
this Agreement.

(i) No Material Adverse Change. Except as otherwise disclosed in the
Registration Statement, subsequent to the respective dates as of which
information is given in the Registration Statement: (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business, operations or prospects, whether or not arising
from transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its

 

3



--------------------------------------------------------------------------------

subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of capital stock.

(j) Independent Accountants. Grant Thornton LLP, who have expressed their
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) filed with the Commission as a
part of the Registration Statement and included in the Prospectus, is an
independent registered public accounting firm as required by the Securities Act
and the Exchange Act.

(k) Preparation of the Financial Statements. The financial statements filed with
the Commission as a part of or incorporated by reference in the Registration
Statement, and included or incorporated by reference in the Prospectus, present
fairly the consolidated financial position of the Company and its subsidiaries
as of and at the dates indicated and the results of their operations and cash
flows for the periods specified. Such financial statements comply as to form
with the applicable accounting requirements of the Securities Act and have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. No other financial statements or supporting
schedules are required to be included or incorporated by reference in the
Registration Statement.

(l) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation and has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Prospectus and, in the case of the Company, to enter into and perform its
obligations under this Agreement. The Company and each of its subsidiaries is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of
business. All of the issued and outstanding capital stock of each subsidiary has
been duly authorized and validly issued, is fully paid and nonassessable and is
owned by the Company, directly or through subsidiaries. The outstanding capital
stock of each of the Company’s subsidiaries is free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim. The Company does not own
or control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the fiscal year ended September 30, 2006.

(m) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Prospectus under
the caption “Description of Capital Stock” (other than for subsequent issuances,
if any, pursuant to employee benefit plans described in each of the Prospectus
or upon exercise of outstanding options or warrants described in the Prospectus,
as the case may be). The Common Stock (including the

 

4



--------------------------------------------------------------------------------

Shares) conforms in all material respects to the description thereof contained
in the Prospectus. All of the issued and outstanding shares of Common Stock have
been duly authorized and validly issued, are fully paid and nonassessable and
have been issued in compliance with federal and state securities laws. None of
the outstanding shares of Common Stock were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those accurately described in the Prospectus. The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, set forth or
incorporated by reference in the Prospectus, accurately and fairly presents the
information required to be shown with respect to such plans, arrangements,
options and rights.

(n) Quotation. The Shares have been approved for quotation on the Nasdaq Global
Market under the symbol “SOFO.”

(o) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its articles of incorporation or bylaws or is in default (or, with
the giving of notice or lapse of time, would be in default) (a “Default”) under
any indenture, mortgage, loan or credit agreement, note, contract, franchise,
lease or other instrument to which the Company or any of its subsidiaries is a
party or by which it or any of them may be bound (including, without limitation,
such agreements and contracts filed as exhibits to the Registration Statement or
to which any of the property or assets of the Company or any of its subsidiaries
is subject (each, an “Existing Instrument”)), except for such Defaults as would
not, individually or in the aggregate, result in a Material Adverse Change. The
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by the Prospectus (i) have been duly
authorized by all necessary corporate action and will not result in any
violation of the provisions of the articles of incorporation or bylaws of the
Company or any subsidiary, (ii) will not conflict with or constitute a breach
of, or Default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change and (iii) will not result in any violation of any
law, administrative regulation or administrative or court decree applicable to
the Company or any subsidiary. No consent, approval, authorization or other
order of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus, except the registration under the
Securities Act of the Common Stock and such as have been obtained or made by the
Company and are in full force and effect, applicable state securities or blue
sky laws and from the National Association of Securities Dealers, Inc. (the
“NASD”).

 

5



--------------------------------------------------------------------------------

(p) No Material Actions or Proceedings. Except as otherwise disclosed in the
Prospectus, there are no legal or governmental actions, suits or proceedings
pending or, to the best of the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director (in such capacities) of, or property owned or
leased by, the Company or any of its subsidiaries or (iii) relating to
environmental or discrimination matters, where in any such case (A) there is a
reasonable possibility that such action, suit or proceeding might be determined
adversely to the Company or such subsidiary and (B) any such action, suit or
proceeding, if so determined adversely, would reasonably be expected to result
in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated by this Agreement. No material labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the best of
the Company’s knowledge, is threatened or imminent except for such disputes as
would not, individually or in the aggregate, result in a Material Adverse
Change. The Company is not aware that any key employee or significant group of
employees of the Company or any subsidiary plans to terminate employment with
the Company or any such subsidiary.

(q) Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
their businesses as now conducted; and the expected expiration of any of such
Intellectual Property Rights would not result in a Material Adverse
Change. Neither the Company nor any of its subsidiaries has received any notice
of infringement or conflict with the asserted Intellectual Property Rights of
others, which infringement or conflict, if the subject of an unfavorable
decision, would result in a Material Adverse Change. The Company is not a party
to or bound by any options, licenses or agreements with respect to the
Intellectual Property Rights of any other person or entity that are required to
be set forth in the Prospectus and are not described in all material
respects. None of the technology employed by the Company has been obtained or is
being used by the Company in violation of any contractual obligation binding on
the Company or, to the Company’s knowledge, any of its officers, directors or
employees or otherwise in violation of the rights of any persons.

(r) All Necessary Permits. Except as otherwise disclosed in the Prospectus or
except as would not result in a Material Adverse Change, the Company and each
subsidiary possess such valid and current certificates, licenses, authorizations
or permits issued by the appropriate state, federal or foreign regulatory
agencies or bodies necessary to conduct their respective businesses, and neither
the Company nor any subsidiary has received any notice of proceedings relating
to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, could result in a
Material Adverse Change.

(s) Title to Properties. The Company and each of its subsidiaries have good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(k) above (or elsewhere in the
Prospectus), in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, claims and other defects, except such as are
referred to in such financial statements or Prospectus or which are not material
to the business of the Company or its subsidiaries. The real property,
improvements, equipment and

 

6



--------------------------------------------------------------------------------

personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
real property, improvements, equipment or personal property by the Company or
such subsidiary.

(t) Tax Law Compliance. The Company and its consolidated subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns and
have paid all taxes required to be paid by any of them (other than with respect
to any tax returns which the Company is contesting in good faith and which are
not material to the Company) and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them. The Company has made
adequate charges, accruals and reserves in the applicable financial statements
referred to in Section 1(k) above in respect of all federal, state and foreign
income and franchise taxes for all periods as to which the tax liability of the
Company or any of its consolidated subsidiaries has not been finally determined.

(u) Company Not an “Investment Company.” The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and after receipt of payment for
the Shares and the application of the proceeds thereof as contemplated under the
caption “Use of Proceeds” in each of the preliminary prospectus and the
Prospectus will not be, an “investment company” within the meaning of the
Investment Company Act and will conduct its business in a manner so that it will
not become subject to the Investment Company Act.

(v) Insurance. Each of the Company and its subsidiaries is insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as the Company
reasonably believes are adequate and customary for their businesses including,
but not limited to, policies covering real and personal property owned or leased
by the Company and its subsidiaries against theft, damage, destruction, acts of
vandalism and earthquakes. The Company reasonably believes that each of it and
its subsidiaries will be able (i) to renew its existing insurance coverage as
and when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse
Change. Neither of the Company nor any subsidiary has been denied any insurance
coverage which it has sought or for which it has applied.

(w) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any securities of the Company to facilitate the sale or resale of the
Shares. The Company acknowledges that Baird may engage in passive market making
transactions in the Shares on the Nasdaq Global Market in accordance with
Regulation M under the Exchange Act.

(x) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the preliminary prospectus or the Prospectus
that have not been described as required.

 

7



--------------------------------------------------------------------------------

(y) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared, (ii) will be evaluated for effectiveness as of the end of each
fiscal quarter and fiscal year of the Company and (iii) are effective in all
material respects to perform the functions for which they were established. The
Company is not aware of (a) any significant deficiency in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize and report financial data or any material
weaknesses in internal controls or (b) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls.

(z) Company’s Accounting System. The Company maintains a system of accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(aa) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the best of the Company’s knowledge, any employee or
agent of the Company or any subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character required to be disclosed in
the Prospectus.

(bb) Compliance with Environmental Laws. The Company and each of its
subsidiaries (i) is in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) has received and is in
compliance with all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and (iii) has not received
notice of any actual or potential liability for the investigation or remediation
of any disposal or release of hazardous or toxic substances or wastes,
pollutants or contaminants, except where such non-compliance with Environmental
Laws, failure to receive required permits, licenses or other approvals, or
liability would not, individually or in the aggregate, have a Material Adverse
Change, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated by the preliminary prospectus
and the Prospectus. The Company has not been named as a “Potentially Responsible
Party” under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

8



--------------------------------------------------------------------------------

(cc) Employee Benefit Plan Compliance. The Company, its subsidiaries and ERISA
Affiliates (as defined below), any employee benefit plan (“Plan”) established,
maintained, contributed to, or required to be contributed to by the Company, its
subsidiaries or their ERISA Affiliates, and all fiduciaries of such Plans have
complied with and are in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (collectively, “ERISA”), the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”), and all other applicable laws. “ERISA
Affiliate” means, with respect to the Company or a subsidiary, any member of any
group of organizations described in Sections 414(b), (c), (m) or (o) of the Code
of which the Company or such subsidiary is a member. No “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any Plan. No Plan is a “multiemployer plan” as defined under
Section 3(37) of ERISA. Neither the Company, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
(i) Title IV of ERISA with respect to any termination of, or withdrawal from,
any Plan, (ii) ERISA or the Code with respect to the funding of any Plan, or
(iii) Sections 412, 4971, 4975 or 4980B of the Code. No Plan is currently under
audit or review by any governmental body. Each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualification.

(dd) NASD Affiliation. There are no affiliations with the NASD among the
Company’s officers, directors or, to the best of the knowledge of the Company,
any five percent or greater stockholder of the Company, except as set forth in
the preliminary prospectus, the Prospectus or the Registration Statement or
otherwise disclosed in writing to Baird.

(ee) Stock Option Practices. Each stock option (i) was granted in compliance
with all applicable laws and all of the terms and conditions of the Company’s
stock option plan pursuant to which it was issued, (ii) has an exercise price
per share of Common Stock equal to or greater than the fair market value of such
share at the close of business on the date of such grant, (iii) has a grant date
identical to the date on which the Company’s board of directors or any committee
thereof actually awarded such stock option, and (iv) qualifies for the tax and
accounting treatment afforded to such stock option as reflected in the Company’s
tax returns and financial statements.

(ff) Compliance with Sarbanes-Oxley Act of 2002. The Company and, to the best of
its knowledge, its officers and directors, are in compliance with applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”) that are
effective and are actively taking steps to ensure that they will be in
compliance with other applicable provisions of the Sarbanes-Oxley Act upon the
effectiveness of such provisions.

(gg) Other than as contemplated by this Agreement, neither the Company nor any
of its subsidiaries is a party to any contract, agreement or understanding with
any person that would give rise to a valid claim against the Company or Baird
for a brokerage commission, finder’s fee or like payment in connection with the
proposed offering of the Shares as contemplated by this Agreement (the
“Offering”).

 

9



--------------------------------------------------------------------------------

SECTION 2. Purchase, Sale and Delivery of the Shares.

(a) The Shares. The Company hereby authorizes Baird to act as its exclusive
agent to solicit offers for the purchase of all or part of the Shares from the
Company in connection with the Offering of the Shares. So long as this Agreement
shall remain in effect, the Company shall not, without the prior consent of
Baird, solicit or accept offers to purchase any shares of the Common Stock
otherwise than through Baird.

(b) The Closing Date. The Company hereby agrees to issue and sell 3,000,000
Shares to Baird at a price of $3.75 per share (the “Purchase Price”) upon the
basis of the representations and warranties herein contained, but subject to the
terms and conditions herein set forth, and Baird agrees to purchase from the
Company at the Purchase Price the Shares. Payment for the Shares shall be made
at the offices of Godfrey & Kahn, S.C., 780 North Water Street, Milwaukee,
Wisconsin 53202 (or such other place as may be agreed to by the Company and
Baird) at 9:00 a.m. Central time on December 27, 2006, or such other time and
date as Baird shall designate by notice to the Company (the time and date of
such closing are called the “Closing Date”). The Company hereby acknowledges
that circumstances under which Baird may provide notice to postpone the Closing
Date as originally scheduled include, but are in no way limited to, any
determination by the Company or Baird to recirculate to the public copies of an
amended or supplemented Prospectus.

(c) [Intentionally left blank]

(d) Public Offering of the Shares. Baird hereby advises the Company that Baird
intends to offer for sale to the public, as described in the Prospectus, the
Shares as soon after this Agreement has been executed as Baird, in its sole
judgment, has determined is advisable and practicable.

(e) Payment for the Shares. Payment for the Shares to be sold by the Company
shall be made at the Closing Date by wire transfer of immediately available
funds to the order of the Company equal to 6.00% of the aggregate sales price of
the Shares on the Closing Date.

(f) Delivery of the Shares. Delivery of the Shares shall be made through the
facilities of The Depository Trust Company unless Baird shall otherwise
instruct. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of Baird.

(g) Delivery of Prospectus to Baird. The Company will deliver to Baird as soon
as practicable after the date of this Agreement copies of the Prospectus
(including all documents incorporated by reference therein) in such quantities
and at such places as Baird may reasonably request.

 

10



--------------------------------------------------------------------------------

SECTION 3. Covenants of the Company.

The Company covenants and agrees with Baird as follows:

(a) Baird’s Review of Proposed Amendments and Supplements. During the period
beginning at the initial sale time and ending on the later of the Closing Date
or such date as, in the opinion of counsel for Baird, the Prospectus is no
longer required by law to be delivered in connection with sales by Baird or a
dealer, including under circumstances where such requirement may be satisfied
pursuant to Rule 172 under the Securities Act (the “Prospectus Delivery
Period”), prior to amending or supplementing the Registration Statement or the
Prospectus, including any amendment or supplement through incorporation by
reference of any report filed under the Exchange Act, the Company shall furnish
to Baird for review a copy of each such proposed amendment or supplement, and
the Company shall not file any such proposed amendment or supplement to which
Baird reasonably objects.

(b) Securities Act Compliance. After the date of this Agreement, the Company
shall promptly advise Baird in writing (i) of the receipt of any comments of, or
requests for additional or supplemental information from, the Commission,
(ii) of the time and date of any filing of any post-effective amendment to the
Registration Statement or any amendment or supplement to any preliminary
prospectus or the Prospectus, (iii) of the time and date that any post-effective
amendment to the Registration Statement becomes effective and (iv) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or of any order
or notice preventing or suspending the use of the Registration Statement, any
preliminary prospectus or the Prospectus, or of any proceedings to remove,
suspend or terminate from listing or quotation the Common Stock from any
securities exchange upon which it is listed for trading or included or
designated for quotation, or of the threatening or initiation of any proceedings
for any of such purposes. The Company shall use its best efforts to prevent the
issuance of any such stop order or prevention or suspension of such use. If the
Commission shall enter any such stop order or order or notice of prevention or
suspension at any time, the Company will use its best efforts to obtain the
lifting of such order at the earliest possible moment, or will file a new
registration statement and use its best efforts to have such new registration
statement declared effective as soon as practicable. Additionally, the Company
agrees that it shall comply with the provisions of Rules 424(b) and 430A, as
applicable, under the Securities Act, including with respect to the timely
filing of documents thereunder, and will use its reasonable best efforts to
confirm that any filings made by the Company under such Rule 424(b) were
received in a timely manner by the Commission.

(c) Amendments and Supplements to the Registration Statement, Prospectus and
Other Securities Act Matters. If, during the Prospectus Delivery Period, any
event or development shall occur or condition exist as a result of which the
Prospectus as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein in the light of the circumstances under which they were
made, as the case may be, not misleading, or if it shall be necessary to amend
or supplement the Prospectus, or to file under the Exchange Act any document
incorporated by reference in the Prospectus, in order to make the statements
therein, in the light

 

11



--------------------------------------------------------------------------------

of the circumstances under which they were made, as the case may be, not
misleading, or if in the opinion of Baird it is otherwise necessary to amend or
supplement the Registration Statement or the Prospectus, or to file under the
Exchange Act any document incorporated by reference in the Prospectus, or to
file a new registration statement containing the Prospectus, in order to comply
with law, including in connection with the delivery of the Prospectus, the
Company agrees to (i) notify Baird of any such event or condition (unless such
event or condition was previously brought to the Company’s attention by Baird
during the Prospectus Delivery Period) and (ii) promptly prepare (subject to
Section 3(a) hereof), file with the Commission (and use its best efforts to have
any amendment to the Registration Statement or any new registration statement to
be declared effective) and furnish at its own expense to Baird and to dealers,
amendments or supplements to the Registration Statement or the Prospectus, or
any new registration statement, necessary in order to make the statements in the
Prospectus as so amended or supplemented, in the light of the circumstances
under which they were made, as the case may be, not misleading or so that the
Registration Statement or the Prospectus, as amended or supplemented, will
comply with law.

(d) Copies of any Amendments and Supplements to the Prospectus. The Company
agrees to furnish to Baird, without charge, during the Prospectus Delivery
Period, as many copies of each of the preliminary prospectus, the Prospectus and
any amendments and supplements thereto (including any documents incorporated or
deemed incorporated by reference therein) as Baird may reasonably request.

(e) Blue Sky Compliance. The Company shall cooperate with Baird and counsel for
Baird to qualify or register the Shares for sale under (or obtain exemptions
from the application of) the state securities or blue sky laws and shall comply
with such laws and shall continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Shares. The
Company shall not be required to qualify as a foreign corporation or to take any
action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation. The Company will advise Baird promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Shares for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and in the event of
the issuance of any order suspending such qualification, registration or
exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.

(f) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Shares sold by it in the manner described under the caption “Use of
Proceeds” in the Prospectus.

(g) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.

(h) Earnings Statement. As soon as practicable, the Company will make generally
available to its security holders and to Baird an earnings statement (which need
not be audited) that satisfies the provisions of Section 11(a) of the Securities
Act and Rule 158 under the Securities Act.

 

12



--------------------------------------------------------------------------------

(i) Periodic Reporting Obligations. During the Prospectus Delivery Period the
Company shall file, on a timely basis, with the Commission and the Nasdaq Global
Market all reports and documents required to be filed under the Exchange
Act. Additionally, the Company shall report the use of proceeds from the
issuance of the Shares as may be required under Rule 463 under the Securities
Act.

(j) Company to Provide Interim Financial Statements. Prior to the Closing Date,
the Company will furnish to Baird, as soon as they have been prepared by or are
available to the Company, a copy of any unaudited interim financial statements
of the Company for any period subsequent to the period covered by the most
recent financial statements appearing in the Registration Statement and the
Prospectus.

(k) Quotation. The Company will use its best efforts to include, subject to
notice of issuance, the Shares on the Nasdaq Global Market.

(l) Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the 90th day following the date of
the Prospectus, the Company will not, without the prior written consent of Baird
(which consent may be withheld at the sole discretion of Baird), directly or
indirectly, sell, offer, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of
Rule 16a-1(h) under the Exchange Act, or otherwise dispose of or transfer, or
announce the offering of, or file any registration statement under the
Securities Act in respect of, any shares of Common Stock, options or warrants to
acquire shares of the Common Stock or securities exchangeable or exercisable for
or convertible into shares of Common Stock (other than as contemplated by this
Agreement with respect to the Shares); provided, however, that the Company may
issue shares of its Common Stock or options to purchase its Common Stock, or
shares of Common Stock upon exercise of options, in each case, pursuant to any
stock option, stock bonus or other stock plan or arrangement described in the
Prospectus. Notwithstanding the foregoing, the Company will cause each of its
executive officers to furnish to Baird, prior to the Closing Date, a letter,
substantially in the form of Exhibit A attached hereto, pursuant to which each
such person shall agree not to directly or indirectly offer, sell, assign,
transfer, pledge, contract to sell, or otherwise dispose of any shares of Common
Stock for such 90-day period without the prior written consent of Baird.

(m) Future Reports to Baird. During the period of five years hereafter the
Company will furnish, if not otherwise available on EDGAR, to Baird at 227 West
Monroe Street, Chicago, Illinois 60606, Attention: Legal Department: (i) as soon
as practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; (ii) as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, the NASD or any securities exchange; and (iii) as
soon as available, copies of any report or communication of the Company mailed
generally to holders of its capital stock.

 

13



--------------------------------------------------------------------------------

(n) Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

(o) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any securities of the Company.

(p) Press Release. Prior to the Closing Date, the Company will not issue any
press release or other communications directly or indirectly or hold any press
conference with respect to the Company or any of its subsidiaries, the financial
condition, results of operations, business, properties, assets or liabilities of
the Company or any of its subsidiaries, or the offering of the Shares, without
Baird’s prior consent, which shall not be unreasonably withheld, unless in the
judgment of the Company and its counsel, and after notification to Baird, such
press release or communication is required by law.

SECTION 4. Payment of Fees and Expenses. The Company agrees to pay all costs,
fees and expenses incurred in connection with the transactions contemplated
hereby, including without limitation (i) all expenses incident to the issuance
and delivery of the Shares (including all printing and engraving costs, if any),
(ii) all fees and expenses of the registrar and transfer agent of the Common
Stock, (iii) all necessary issue, transfer and other stamp taxes in connection
with the issuance and sale of the Shares to Baird, (iv) all fees and expenses of
the Company’s counsel, independent public or certified public accountants and
other advisors, (v) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Registration
Statement (including financial statements, exhibits, schedules, consents and
certificates of experts), each preliminary prospectus and the Prospectus, and
all amendments and supplements thereto, and this Agreement, (vi) all filing
fees, attorneys’ fees and expenses incurred by the Company or Baird in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Shares for offer and
sale under the state securities or blue sky laws, and, if requested by Baird,
preparing and printing a “Blue Sky Survey” or memorandum, and any supplements
thereto, advising Baird of such qualifications, registrations and exemptions,
(vii) the filing fees in connection with the NASD’s review and approval of
Baird’s participation in the offering and distribution of the Shares, (viii) the
fees and expenses associated with including the Shares on the Nasdaq Global
Market, (ix) all other fees, costs and expenses referred to in Item 14 of
Part II of the Registration Statement, and (x) all reasonable out-of-pocket
expenses of Baird, including the fees, disbursements and expenses of Baird’s
counsel, payable upon receipt from Baird of an invoice therefor (provided,
however, that such out-of-pocket expenses shall not exceed $50,000, unless
approved by the Company, which approval shall not be unreasonably withheld).

SECTION 5. Conditions of the Obligations of Baird. The obligations of Baird to
purchase and pay for the Shares as provided herein on the Closing Date shall be
subject to (1) the accuracy of the representations and warranties on the part of
the Company set forth in Section 1 hereof as of

 

14



--------------------------------------------------------------------------------

the date hereof and as of the Closing Date as though then made; (2) the timely
performance by the Company of their respective covenants and other obligations
hereunder; and (3) each of the following additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, Baird shall have received
from Grant Thornton LLP, independent registered public accounting firm of the
Company, a letter dated the date hereof addressed to Baird, in form and
substance satisfactory to Baird, containing statements and information of the
type ordinarily included in accountant’s “comfort letters” to underwriters,
delivered according to Statement of Auditing Standards No. 72 (or any successor
bulletin), with respect to the audited and unaudited financial statements and
certain financial information contained in the Registration Statement and the
Prospectus.

(b) Effectiveness of Registration Statement; Compliance with Registration
Requirements; No Stop Order. For the period from and after effectiveness of this
Agreement and prior to the Closing Date:

(i) the Company shall have filed the Prospectus with the Commission (including
the information required by Rule 430A under the Securities Act) in the manner
and within the time period required by Rule 424(b) under the Securities Act; or
the Company shall have filed a post-effective amendment to the Registration
Statement containing the information required by such Rule 430A, and such
post-effective amendment shall have become effective; and

(ii) no stop order suspending the effectiveness of the Registration Statement,
or any post-effective amendment to the Registration Statement, shall be in
effect and no proceedings for such purpose shall have been instituted or
threatened by the Commission.

(c) No Material Adverse Change. For the period from and after the date of this
Agreement and prior to the Closing Date, in the judgment of Baird there shall
not have occurred any Material Adverse Change.

(d) Opinion of Counsel for the Company. On the Closing Date, Baird shall have
received the opinion of McBreen & Kopko, counsel for the Company, dated as of
the Closing Date, in form and substance reasonably satisfactory to Baird, to the
effect that:

(i) the Company, and each subsidiary, has been duly incorporated and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
incorporation, is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification, and the
Company has the corporate power to own its properties and engage in its business
as described in the Prospectus;

(ii) the Company has an authorized capitalization as set forth in the
Prospectus, and all of the issued and outstanding shares of capital stock of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and conform to the description thereof contained in the
Prospectus;

 

15



--------------------------------------------------------------------------------

(iii) there are no preemptive or other rights to subscribe for or to purchase,
nor any restriction upon the voting or transfer of, any shares of the Common
Stock pursuant to the Company’s articles of incorporation or bylaws or any
agreement or other instrument known to such counsel;

(iv) the execution, delivery and performance by the Company of its obligations
under this Agreement have been duly authorized by all necessary corporate action
on the part of the Company. This Agreement has been duly executed and delivered
by the Company and constitutes the valid and binding agreement of the Company,
enforceable against the Company in accordance with each of their terms;

(v) the execution and delivery of this Agreement by the Company, and the
consummation by the Company of the transactions thereunder to be consummated on
the Closing Date, do not violate (a) the Company’s articles of incorporation or
bylaws, (b) any statute, law, rule or regulation or (c) any judgment, decree or
order of any court or any other agency of government known to such counsel that
is applicable to the Company or its property. The execution and delivery of this
Agreement by the Company, and the consummation by the Company of the
transactions thereunder to be consummated on the Closing Date do not cause a
Default by the Company under any agreement included as an exhibit to the
Registration Statement or as an exhibit to any other registration statement or
report filed by the Company with the Commission;

(vi) the Shares have been duly and validly authorized and, when issued in
accordance with the terms of this Agreement will be validly issued, fully paid
and nonassessable;

(vii) the Registration Statement was declared effective under the Securities Act
as of the date and time specified in such opinion, any prospectus supplement was
filed with the Commission pursuant to the subparagraph of Rule 424(b) under the
Securities Act and no stop order suspending the effectiveness of the
Registration Statement has been issued and, to the knowledge of such counsel, no
proceeding for that purpose is pending or threatened by the Commission;

(viii) no approval, authorization or other action by or filing with any
governmental authority is required in connection with the execution and delivery
by the Company of this Agreement or the consummation by the Company of the
transactions thereunder to be consummated on the Closing Date except for such as
have been duly obtained or made;

(ix) to such counsel’s knowledge no person or entity has the right to require
registration of shares of Common Stock or other securities of the Company
because of the filing or effectiveness of the Registration Statement, the
completion of the Offering or otherwise, except for persons and entities who
have expressly waived such right or who have been given proper notice and have
failed to exercise such right within the time or times required under the terms
and conditions of such right;

 

16



--------------------------------------------------------------------------------

(x) the statements in the Prospectus under the headings “Sonic Foundry, Inc.,”
“Risk Factors,” “Description of Capital Stock” and “Plan of Distribution,”
Item 15 of Part II of the Registration Statement and “Business” in the Company’s
Annual Report on Form 10-K for the fiscal year ended September 30, 2006, in each
case to the extent that they constitute summaries of matters of law or
regulation or legal conclusions, have been reviewed by such counsel and fairly
summarize the matters described therein in all material respects;

(xi) to such counsel’s knowledge, there is no action, suit or proceeding that is
pending or threatened against the Company in any court or before any
governmental authority, arbitration board or tribunal that seeks to question,
delay or prevent the consummation of the transactions contemplated by this
Agreement or that, if decided adversely to the Company, would have a Material
Adverse Change;

(xii) to such counsel’s knowledge, the Company is not a party to any contract or
agreement of a character required to be described or incorporated by reference
in the Registration Statement or to be filed as an exhibit to the Registration
Statement that has not been described or filed as required;

(xiii) the Registration Statement as of its effective date complied as to form
in all material respects with the requirements of the Securities Act and its
Rules and Regulations, and the documents incorporated by reference in the
Registration Statement, including any Current Report on Form 8-K filed with the
Commission prior to the Closing Date, when they became effective or were filed
with the Commission, as applicable, complied as to form in all material respects
with the requirements of the Securities Act and the Rules and Regulations; and

(xiv) the Company is not, and will not be after giving effect to the Offering
and the application of the proceeds thereof as described in the Prospectus, an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

Such counsel shall also have furnished to Baird a written statement, addressed
to Baird and dated as of the Closing Date in form and substance reasonably
satisfactory to Baird, to the effect that (y) such counsel has acted as counsel
to the Company in connection with the preparation of the Registration Statement,
and (z) based on such counsel’s examination of the Registration Statement and
such counsel’s investigations made in connection with the preparation of the
Registration Statement and conferences with certain officers and employees of
and with auditors for and counsel to the Company, such counsel has no reason to
believe that (A) the Registration Statement or Prospectus contain any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading or (B) any document
incorporated by reference in the Prospectus or any further amendment or
supplement to any such incorporated document made by the Company prior to the
Closing Date when they became effective or were filed with the Commission, as
the case may be, contained any untrue statement of a material fact or omitted to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; it being
understood that such counsel need express no opinion as to the financial
statements or other financial data contained in the Registration Statement.

 

17



--------------------------------------------------------------------------------

(e) Opinion of Counsel for Baird. On the Closing Date, Baird shall have received
the opinion of Godfrey & Kahn, S.C., counsel for Baird, dated as of the Closing
Date, with respect to the issuance and sale of the Shares, the Registration
Statement, the Prospectus (together with any supplement thereto) and other
related matters as Baird may reasonably require, and the Company shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.

(f) Officers’ Certificate. On the Closing Date, Baird shall have received a
written certificate executed by the Chairman of the Board, Chief Executive
Officer or President of the Company and the Chief Financial Officer or Chief
Accounting Officer of the Company, dated as of the Closing Date to the effect
that the signers of such certificate have reviewed the Registration Statement,
the Prospectus and any amendment or supplement thereto and this Agreement, to
the effect set forth in subsection (b)(ii) of this Section 5, and further to the
effect that:

(i) such officers have carefully examined the Registration Statement and the
Prospectus and, in their opinion, the Registration Statement and the Prospectus,
as of such effective date, did not include any untrue statement of a material
fact and did not omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading;

(ii) the representations, warranties and covenants of the Company set forth in
Section 1 of this Agreement are true and correct with the same force and effect
as though expressly made on and as of the Closing Date; and

(iii) the Company and its subsidiaries have complied with all agreements and
covenants contained in this Agreement and satisfied all conditions on its part
to be performed or satisfied hereunder; and

(iv) subsequent to the date of the most recent financial statements included or
incorporated by reference in the Prospectus, there has been no change in the
financial position or results of operation of the Company and its subsidiaries
that would have a Material Adverse Change, or any change, or any development
including a prospective change, in or affecting the condition (financial or
otherwise), results of operations, business or prospects of the Company and its
subsidiaries taken as a whole, except as set forth in the Prospectus.

(g) Bring-down Comfort Letter. On the Closing Date, Baird shall have received
from Grant Thornton LLP, independent registered public accounting firm of the
Company, a letter dated such date, in form and substance satisfactory to Baird,
to the effect that they reaffirm the statements made in the letter furnished by
them pursuant to subsection (a) of this Section 5, except that the specified
date referred to therein for the carrying out of procedures shall be no more
than three business days prior to the Closing Date.

 

18



--------------------------------------------------------------------------------

(h) Additional Documents. On or before the Closing Date, Baird and counsel for
Baird shall have received such information, documents, certificates and opinions
as they may reasonably require for the purposes of enabling them to pass upon
the issuance and sale of the Shares as contemplated herein, or in order to
evidence the accuracy of any of the representations and warranties, or the
satisfaction of any of the conditions or agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by Baird by notice to
the Company at any time on or prior to the Closing Date, which termination shall
be without liability on the part of any party to any other party, except that
Section 4, Section 6, Section 8 and Section 9 shall at all times be effective
and shall survive such termination.

SECTION 6. Reimbursement of Baird’s Expenses. If this Agreement is terminated by
Baird pursuant to Section 5 or Section 10, or by the Company pursuant to
Section 7, or if the sale to Baird of the Shares on the Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse Baird upon demand for all out-of-pocket expenses
that shall have been reasonably incurred by Baird in connection with the
proposed purchase and the offering and sale of the Shares, including but not
limited to fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

SECTION 7. Effectiveness of this Agreement. This Agreement shall not become
effective until the later of (i) the execution of this Agreement by the parties
hereto and (ii) notification (including by way of oral notification from the
reviewer at the Commission) by the Commission to the Company of the
effectiveness of the Registration Statement under the Securities Act; provided
that Sections 4, 6, 8 and 9 shall at all times be effective.

Prior to such effectiveness, this Agreement may be terminated by any party by
notice to each of the other parties hereto, and any such termination shall be
without liability on the part of (a) the Company to Baird, except that (solely
in the case where the Company has terminated this Agreement pursuant to this
Section 7) the Company shall be obligated to reimburse the expenses of Baird
pursuant to Sections 4 and 6 hereof, (b) of Baird to the Company, or (c) of any
party hereto to any other party except that the provisions of Section 8 and
Section 9 shall at all times be effective and shall survive such termination.

SECTION 8. Indemnification.

(a) Indemnification of Baird.

(i) The Company agrees to indemnify Baird and Baird’s affiliates and their
respective directors, officers, employees, agents and controlling persons (Baird
and each such person being an “Indemnified Party”) from and against any and all
losses, claims, damages or liabilities, joint or several, to which such
Indemnified Party may become subject under any applicable law, or otherwise,
related to, arising out of or in connection with, (i) any untrue statement or
alleged untrue statement of a material fact contained in any document, including

 

19



--------------------------------------------------------------------------------

without limitation the Registration Statement and the documents filed by the
Company pursuant to the Exchange Act (“Public Information”), furnished or made
available by the Company (directly, through Baird, or otherwise), to any offeree
of the Shares or any of their representatives or the omission or the alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that such indemnity shall not apply to
any loss, claim, damage, or liability to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information about Baird furnished to the
Company by Baird expressly for use in the Registration Statement, or (ii) in
connection with the engagement of Baird pursuant to this Agreement, actions
taken or omitted in connection therewith, or the matters contemplated by this
Agreement, and will reimburse any Indemnified Party periodically for all
reasonable expenses (including reasonable counsel fees and expenses) as they are
incurred in connection with the investigation of, preparation for, defense of or
providing evidence in or preparing to serve as a witness with respect to, any
pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party and whether or not such claim,
action or proceeding is initiated or brought by or on behalf of the Company;
provided, however, that the Company will not be liable under clause (ii) above
in respect of any loss, claim, damage, liability or expense that a court of
competent jurisdiction shall have determined by a final judgment (not subject to
further appeal) to be the direct and primary result of the gross negligence or
willful malfeasance of Baird in performing the services which are the subject of
this Agreement.

(ii) The Company also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company or
its security holders or creditors related to, arising out of, or in connection
with, any Offering, the engagement of Baird pursuant to this Agreement, actions
taken or omitted in connection therewith, or the matters contemplated by this
Agreement except to the extent that a court of competent jurisdiction shall have
determined by final judgment (not subject to further appeal) any loss claim,
damage or liability is the direct and primary result of the gross negligence or
willful misfeasance of Baird in performing the services that are the subject of
this Agreement.

(iii) The Company agrees that it will not, without the prior written consent of
Baird, settle, compromise or consent to the entry of judgment in any pending or
threatened claim, proceeding or action in respect of which indemnification could
be sought hereunder (whether or not any Indemnified Party is an actual or
potential party to such claim, proceeding or action) unless such settlement
includes a provision unconditionally releasing Baird and all other Indemnified
Parties from and holding them harmless against all liability in respect of
claims by any releasing party related to or arising out of such matters or any
transaction or conduct in connection therewith.

(iv) If the indemnification provided for hereunder is legally unavailable to any
Indemnified Party or is insufficient to hold an Indemnified Party harmless, then
the Company, in lieu of indemnifying such Indemnified Party, shall contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and
Baird, on the other hand, in connection with matters covered by this Agreement,

 

20



--------------------------------------------------------------------------------

or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company, on the one hand, and Baird, on the other hand, as well as any other
relevant equitable considerations. Notwithstanding the provisions of this
paragraph, Baird shall not be required to contribute any amount in excess of the
amount by which the total cash fees received by Baird pursuant to Section 6 of
this Agreement exceed the amount of any damages that Baird has otherwise been
required to pay.

(b) Indemnification of the Company, its Directors and Officers. Baird agrees to
indemnify and hold harmless the Company, each of its directors, each of its
officers who signed the Registration Statement, and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act, against any loss, claim, damage, liability or expense, as incurred, to
which the Company, or any such director, officer or controlling person may
become subject, under the Securities Act, the Exchange Act, or other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of Baird), insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based upon
any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any preliminary prospectus or the Prospectus (or any
amendment or supplement thereto), or arises out of or is based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement, any preliminary prospectus or the Prospectus (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by Baird expressly for use therein; and to reimburse
the Company, or any such director, officer, or controlling person for any legal
and other expense reasonably incurred by the Company, or any such director,
officer, or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action. The Company hereby acknowledges that the only information
that Baird has furnished to the Company expressly for use in the Registration
Statement, any preliminary prospectus or the Prospectus (or any amendment or
supplement thereto) are the statements set forth in the second paragraph
(relating to stabilization activities) and in the third paragraph (relating to
market making) under the caption “Plan of Distribution - Sale Through
Underwriters and Dealers” in the Prospectus; and Baird confirms that such
statements are correct. The indemnity agreement set forth in this
Section 8(b) shall be in addition to any liabilities that Baird may otherwise
have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party,

 

21



--------------------------------------------------------------------------------

the indemnifying party will be entitled to participate in, and, to the extent
that it shall elect, jointly with all other indemnifying parties similarly
notified, by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel (together with local
counsel), approved by the indemnifying party, representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by Section 8(c) hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding.

SECTION 9. Contribution. If the indemnification provided for in Section 8 is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in

 

22



--------------------------------------------------------------------------------

respect of any losses, claims, damages, liabilities or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
paid or payable by such indemnified party, as incurred, as a result of any
losses, claims, damages, liabilities or expenses referred to therein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
indemnifying parties on the one hand, and the indemnified parties, on the other
hand, from the offering of the Shares pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the indemnifying
parties, on the one hand, and the indemnified parties, on the other hand, in
connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. The relative benefits received by the indemnifying parties, on
the one hand, and the indemnified parties, on the other hand, in connection with
the offering of the Shares pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Shares pursuant to this Agreement (before deducting expenses) received by
the indemnifying parties. The relative fault of the indemnifying parties, on the
one hand, and the indemnified parties, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by indemnifying parties, on the one hand, or the
indemnified parties, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 8(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8(c) for purposes of indemnification.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9, each officer and employee of Baird and each person, if any, who
controls Baird within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as Baird; and each director of the
Company, each officer of the Company who signed the Registration Statement, and
each person, if any, who controls the Company with the meaning of the Securities
Act and the Exchange Act shall have the same rights to contribution as the
Company.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, whether
before or after notification by the Commission to the Company of the
effectiveness of the Registration Statement under the Securities Act, this
Agreement may be terminated by Baird by notice given to the Company if at any
time (i) trading or quotation in any of the Company’s securities shall

 

23



--------------------------------------------------------------------------------

have been suspended or limited by the Commission or by the Nasdaq Global Market,
or trading in securities generally on either the Nasdaq Global Market or the New
York Stock Exchange shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such stock exchanges by
the Commission or the NASD; (ii) a general banking moratorium shall have been
declared by any of federal, New York or Delaware authorities; (iii) there shall
have occurred any outbreak or escalation of national or international
hostilities or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of Baird is
material and adverse and makes it impracticable to market the Shares in the
manner and on the terms described in the Prospectus or to enforce contracts for
the sale of securities; or (iv) in the judgment of Baird there shall have
occurred any Material Adverse Change (regardless of whether any loss associated
with such Material Adverse Change shall have been insured). Any termination
pursuant to this Section 11 shall be without liability on the part of (a) the
Company to Baird, except that the Company shall be obligated to reimburse the
expenses of Baird pursuant to Sections 4 and 6 hereof, (b) Baird to the Company,
or (c) of any party hereto to any other party except that the provisions of
Section 8 and Section 9 shall at all times be effective and shall survive such
termination.

SECTION 11. No Advisory or Fiduciary Responsibility. The Company acknowledges
and agrees that: (i) the purchase and sale of the Shares pursuant to this
Agreement is an arm’s-length commercial transaction between the Company and
Baird, and the Company is capable of evaluating and understanding and understand
and accept the terms, risks and conditions of the transactions contemplated by
this Agreement; (ii) in connection with each transaction contemplated hereby and
the process leading to such transaction Baird is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary of the Company or
its affiliates, stockholders, creditors or employees or any other party;
(iii) Baird has not assumed, nor will it assume, an advisory, agency or
fiduciary responsibility in favor of the Company with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether Baird has advised or is currently advising the Company on other matters)
and Baird has no obligation to the Company with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement; (iv) Baird and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
Baird has no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) Baird has not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and Baird with respect to the subject
matter hereof. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against Baird with
respect to any breach or alleged breach of agency or fiduciary duty.

SECTION 12. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its

 

24



--------------------------------------------------------------------------------

officers, and of Baird set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of the Company or Baird or any of their respective partners, officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Shares sold hereunder and any termination of
this Agreement.

SECTION 13. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

If to the Company:

Sonic Foundry, Inc.

222 West Washington Avenue

Madison, Wisconsin 53703

Facsimile: (608) 443-1601

Attention: Kenneth A. Minor

with a copy to:

McBreen & Kopko

20 North Wacker Drive, Suite 2520

Chicago, Illinois 60606

Facsimile: (312) 332-2657

Attention: James R. Stern

If to Baird:

Robert W. Baird & Co. Incorporated

227 West Monroe Street

Suite 2100

Chicago, Illinois 60606

Facsimile: (312) 609-4950

Attention: Brent Rupple, Jr.

with a copy to:

Godfrey & Kahn, S.C.

780 North Water Street

Milwaukee, Wisconsin 53202

Facsimile: (414) 273-5198

Attention: Christopher B. Noyes

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

25



--------------------------------------------------------------------------------

SECTION 14. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 8 and Section 9,
and in each case their respective successors, and personal representatives and
no other person will have any right or obligation hereunder. The term
“successors” shall not include any purchaser of the Shares as such from Baird
merely by reason of such purchase.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF WISCONSIN
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE.

SECTION 17. Consent to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in the City and County of Milwaukee or the
courts of the State of Wisconsin in each case located in the City and County of
Milwaukee (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for proceedings instituted in
regard to the enforcement of a judgment of any such court (a “Related
Judgment”), as to which such jurisdiction is non-exclusive) of such courts in
any such suit, action or proceeding. Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.

SECTION 18. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The
Section headings herein are for the convenience of the parties only and shall
not affect the construction or interpretation of this Agreement.

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof,

 

26



--------------------------------------------------------------------------------

including, without limitation, the indemnification provisions of Section 8 and
the contribution provisions of Section 9, and is fully informed regarding said
provisions. Each of the parties hereto further acknowledges that the provisions
of Sections 8 and 9 hereto fairly allocate the risks in light of the ability of
the parties to investigate the Company, its affairs and its business in order to
assure that adequate disclosure has been made in the Registration Statement, any
preliminary prospectus and the Prospectus (and any amendments and supplements
thereto), as required by the Securities Act and the Exchange Act.

The respective indemnities, contribution agreements, representations, warranties
and other statements of the Company and Baird set forth in or made pursuant to
this Agreement shall remain operative and in full force and effect, regardless
of (i) any investigation, or statement as to the results thereof, made by or on
behalf of Baird, the officers or employees of Baird, any person controlling
Baird, the Company, the officers or employees of the Company or any person
controlling the Company, (ii) acceptance of the Shares and payment for them
hereunder and (iii) termination of this Agreement.

Except as otherwise provided, this Agreement has been and is made solely for the
benefit of and shall be binding upon the Company, Baird, Baird’s officers and
employees, any controlling persons referred to herein, the Company’s directors
and the Company’s officers who sign the Registration Statement and their
respective successors and assigns, all as and to the extent provided in this
Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Shares from Baird merely because of such purchase.

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

[Signature page follows]

 

27



--------------------------------------------------------------------------------

[Signature page to Underwriting Agreement]

 

Very truly yours, SONIC FOUNDRY, INC. By:  

/s/ RP Buinevicius

Name:   Rimas Buinevicius Title:   Chairman/CEO

The foregoing Underwriting Agreement is hereby confirmed and accepted as of the
date first above written.

 

ROBERT W. BAIRD & CO. INCORPORATED By:  

/s/ Brenton H. Rupple, Jr.

Name:   Brenton H. Rupple, Jr. Title:   Managing Director

 

28



--------------------------------------------------------------------------------

Exhibit A

Form of Lock-Up Agreement

[                    , 2006]

Robert W. Baird & Co. Incorporated

227 West Monroe Street

Suite 2100

Chicago, Illinois 60606

 

  Re: Sonic Foundry, Inc. – Offering of Common Stock

Ladies and Gentlemen:

In order to induce Robert W. Baird & Co. Incorporated (“Baird”) to enter in to a
certain underwriting agreement with Sonic Foundry, Inc., a Maryland corporation
(the “Company”), with respect to the offering of shares of the Company’s common
stock, par value $0.01 per share (“Common Stock”), the undersigned hereby agrees
that for a period of 90 days following the date of the final prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
in connection with such offering, the undersigned will not, without the prior
written consent of Baird, directly or indirectly, (i) offer, sell, assign,
transfer, pledge, contract to sell, or otherwise dispose of, any shares of
Common Stock (including, without limitation, Common Stock which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Act of 1933 (the “Securities Act”)
and the Securities Exchange Act of 1934, as the same may be amended or
supplemented from time to time (such shares, the “Beneficially Owned Shares”)),
(ii) enter into any swap, hedge or similar agreement or arrangement that
transfers in whole or in part, the economic risk of ownership of the
Beneficially Owned Shares or securities convertible into or exercisable or
exchangeable in Common Stock or (iii) engage in any short selling of the Common
Stock. The foregoing sentence shall not apply to (a) the transfer of shares of
Common Stock, Beneficially Owned Shares or securities convertible into or
exercisable or exchangeable for shares of Common Stock as a privately-negotiated
transaction, provided the purchaser thereof agrees in writing to be bound by the
terms of this Lock-Up Agreement, (b) bona fide gifts, provided the recipient
thereof agrees in writing to be bound by the terms of this Lock-Up Agreement or
(c) dispositions to any trust, partnership or other entity for the direct or
indirect benefit of the undersigned and/or the immediate family of the
undersigned, provided that such trust, partnership or other entity agrees in
writing to be bound by the terms of this Lock-Up Agreement. For purposes of this
paragraph, “immediate family” shall mean the undersigned and the spouse, any
lineal descendent, father, mother, brother or sister of the undersigned.

Anything contained herein to the contrary notwithstanding, any person to whom
shares of Common Stock or Beneficially Owned Shares are transferred from the
undersigned from and after the date hereof shall be bound by the terms of this
Agreement.

In addition, the undersigned hereby confirms that the undersigned does not have
the right to request or demand registration pursuant to the Securities Act of
any shares of Common Stock

 

29



--------------------------------------------------------------------------------

that are registered in the name of the undersigned or that are Beneficially
Owned Shares. In order to enable the aforesaid covenants to be enforced, the
undersigned hereby consents to the placing of legends and/or stop-transfer
orders with the transfer agent of the Common Stock with respect to any shares of
Common Stock or Beneficially Owned Shares.

 

SIGNATURE BLOCK FOR A NATURAL PERSON

 

Name:

 

 

 

Please Print

Date:   __________  

SIGNATURE BLOCK FOR A CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY

Name of corporation, partnership, trust or other entity, including type of
entity and jurisdiction of organization:

 

 

 

Please Print

 

By:  

 

Name:  

 

 

Please Print

Title:  

 

 

Please Print

Date:   __________

 

30